Citation Nr: 1605214	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-23 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for cervical spine disability.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2013, the Veteran testified at a Board videoconference haring before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In December 2014, the Board remanded the appeal for additional development.

In October 2015, the Veteran testified at a second personal hearing before a different VLJ.  A transcript is of record.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the VLJ who presided over his October 2015 hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise, the case would be assigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that his current lumbar and cervical spine disabilities are related to strenuous in-service duties, including marching in combat gear, lifting and carrying heavy objects such as mortars, and sleeping on hard surfaces.  Post-service medical evidence reflects a history of lumbar and cervical spine stenosis and degenerative changes, and the Veteran has reported receiving treatment for back and neck-related symptoms as early as 1968.

In its December 2014 remand, the Board directed the AOJ to schedule the Veteran for VA examinations to determine the nature and etiology of his claimed lumbar and cervical spine disabilities.  However, a review of the record indicates that the AOJ did not comply with these directives.  No VA spine examination reports are of record, and there is no documentation indicating that the Veteran was ever scheduled for an examination, per the Board's instructions.  A remand confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board has no alternative but to remand the matter for action in compliance with the prior remand.

As to the claim for a TDIU, the Board notes that the Veteran does not meet the criteria for consideration of a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  However, because a grant of service connection for the claimed lumbar and/or cervical spine disabilities could potentially bring the Veteran's disability rating/s within the schedular TDIU requirements, the claim for a TDIU is inextricably intertwined with the remaining claims on appeal and must therefore be remanded as well.  If appropriate upon resolution of any pending claims, the AOJ should refer the matter to VA's Director, Compensation Service, for consideration pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and etiology of his current lumbar and cervical spine disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and the entire claims file should be reviewed.

Then, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's lumbar and cervical spine disabilities were incurred in or aggravated during service or were otherwise due to an event or incident of that service.  The examiner should specifically discuss the Veteran's statements regarding the onset of his lumbar and cervical spine symptoms and his reports of strenuous activities during service.  The examiner should also comment on private medical opinions dated in December 2009 and November 2010 opinions expressing the belief that these disabilities were as likely as not related to service.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

